DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5-11-2021 and         11-3-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the micro doppler".  There is insufficient antecedent basis for this limitation in the claim.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casse, et. al., U.S. Patent Application Publication Number 2016/0011307, published January 14, 2016.

As per claim 15, Casse discloses a method for identifying a target in a surrounding environment, the method comprising: receiving RF beams from the surrounding environment; generating radar data from the received RF beams; identifying a target in the surrounding environment from the generated radar data; and determining, based on the identifying, an action (Casse, ¶45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 8, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casse.

As per claims 1 and 8, Casse discloses an intelligent metamaterial radar for target identification, comprising:
an Intelligent Metamaterial ("iMTM") antenna module configured to radiate a transmission signal with an iMTM antenna structure and generate radar data capturing a surrounding environment (Casse, ¶32);
and an iMTM interface module configured to detect and identify a target in the surrounding environment from the radar data and to control the iMTM antenna module (Casse, ¶11).
Casse fails to explicitly disclose the use of an iMTM however he provides a meta-material based radar array and it is within the skill of a person in the art to determine what materials to use in a particular antenna configuration. The examiner submits the “metamaterial based phase shifting element array” of Casse acts as an iMTM.

As per claim 2, Casse further discloses the intelligent metamaterial radar of claim 1, wherein the iMTM antenna structure comprises a plurality of iMTM antenna arrays (Casse, ¶32).

As per claim 3, Casse further discloses the intelligent metamaterial radar of claim 2, wherein at least one iMTM antenna array of the plurality of iMTM antenna arrays comprises a plurality of iMTM cells configured into a plurality of subarrays that provide a plurality of phase shifts in the transmission signal (Casse, ¶52-53).

As per claim 9, Casse further discloses the method of claim 8, wherein directing the iMTM antenna structure comprises directing a plurality of iMTM antenna arrays in the iMTM antenna structure to radiate the RF beams with a set of directions and phase shifts (Casse, ¶52-53).

As per claim 20, Casse further discloses the method of claim 15, wherein the action comprises steering the RF beams of an Intelligent Metamaterial ("iMTM") antenna structure to a direction in a field of view in the surrounding environment (Casse, ¶52-53).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casse in view of Piazza, et. al., U.S. Patent Application Publication Number 2012/0274524, published November 1, 2012.

As per claim 4, Casse disclose the radar of claim 2 but fails to explicitly disclose impedance and reactance structures.
Piazza teaches reactance and impedance structures in a metamaterial array (¶46).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use impedance and reactance in order to gain the benefit of providing impedance matching as taught by Piazza.

Claim(s) 5, 7, 11-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casse in view of Li, et. al., U.S. Patent Application Publication Number 2018/0149730, filed November 26, 2016.

As per claims 5, 12 and 17, Casse discloses the radar of claim 1 but fails to disclose the use of neural networks.
Li teaches the use of neural networks (¶52).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use neural networks in order to gain the benefit of improved target tracking and recognition.

As per claim 7, Casse as modified by Li discloses the intelligent metamaterial radar of claim 6, wherein the data pre-processing module comprises an autoencoder (Li, ¶52).
It is within the skill of a person in the art to determine what components to use for a given purpose.

As per claims 11 and 18, Casse as modified by Li further discloses the method of claim 8, further comprising: extracting micro-doppler signals from the radar data (Li, claim 9 using doppler processing).
It is within the skill of a person in the art to determine what components to use for a given purpose.

As per claim 13, Casse as modified by Li further discloses the method of claim 8, further comprising: tracking the target with a multi-object tracker (Li, ¶4 and 53 where more than one target is tracked).
It is within the skill of a person in the art to determine what components to use for a given purpose.

As per claim 14, Casse as modified by Li further discloses the method of claim 8, further comprising: transmitting target identification information to a sensor fusion module (Li, ¶55).
It is within the skill of a person in the art to determine what components to use for a given purpose.
As per claim 19, please see the rejection and rationale of claims 13 and 14 above.

Claim(s) 6, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casse in view of Slutsky, et. al., U.S. Patent Application Publication Number 2017/0287334, filed May 23, 2016.

As per claims 6, 10 and 16, Casse discloses the radar of claim 1 but fails to disclose NLOS correction.
Slutsky teaches NLOS correction (¶4-5).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to account for NLOS in order to gain the benefit of improving target detection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417. The examiner can normally be reached M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E WINDRICH/Primary Examiner, Art Unit 3619